DISMISS; and Opinion Filed October 29, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-12-01101-CV

                                 MICHAEL HILL, Appellant
                                          V.
                              SHERMCO INDUSTRIES, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04535

                             MEMORANDUM OPINION
                            Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Brown
       In an order dated September 13, 2013, the Court struck appellant’s brief as deficient and

instructed him to file an amended brief within thirty days of the date of the order. We cautioned

appellant that failure to file an amended brief within the time requested would result in dismissal

of his appeal without further notice.

       As of today’s date, appellant has not filed an amended brief. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).




                                                    /Ada Brown/
                                                    ADA BROWN
121101F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL HILL, Appellant                             On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas.
No. 05-12-01101-CV         V.                       Trial Court Cause No. DC-10-04535.
                                                    Opinion delivered by Justice Brown.
SHERMCO INDUSTRIES, Appellee                        Justices Moseley and Lang, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, SHERMCO INDUSTRIES, recover its costs of this
appeal from appellant, MICHAEL HILL.


Judgment entered this 29th day of October, 2013.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




                                              –2–